Citation Nr: 0925616	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-30 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee patella femoral pain syndrome.

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee patella femoral pain syndrome.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 




INTRODUCTION

The Veteran served on active duty from November 2002 to 
November 2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which assigned an initial noncompensable 
rating for the Veteran's bilateral knee disability.  
Jurisdiction over the case was subsequently returned to the 
RO in Reno, Nevada.  In July 2007, jurisdiction over the case 
was transferred to the RO in Portland, Oregon.

In an October 2008 rating decision, separate ratings of 10 
percent were assigned for the Veteran's left and right knee 
disabilities, from the effective date of service connection.  
This action did not satisfy the Veteran's appeal.

The Board also notes that the Veteran was mailed a Statement 
of the Case in April 2009 on the issue of entitlement to 
service connection for tinnitus.  In the cover letter sent 
with the Statement of the Case, he was informed of the 
requirement that he submit a timely substantive appeal to 
perfect his appeal with respect to this new issue.  The issue 
was not thereafter addressed by the Veteran or his 
representative in any written communication.  Therefore, the 
Board has concluded that the Veteran is not currently seeking 
appellate review with respect to this issue.  


REMAND

The Veteran contends that his bilateral knee disability is 
manifested by severe pain on a daily basis and that the pain 
increases with prolonged walking.

The record reflects that the Veteran was most recently 
afforded a VA examination to determine the degree of severity 
of his bilateral knee disability in September 2008.  The 
report of that examination and a clarifying statement from 
the examiner indicate that active range of motion of both 
knees following 3 plus repetitions was from 0 degrees of 
extension to 135 degrees of flexion.  The examiner also 
stated that the range of bilateral knee motion was, 
"additionally limited by pain, fatigue, weakness, and lack 
of endurance following repeated use, and during flare-up with 
pain and lack of endurance revealing the most functional 
impact."  The examiner did not provide an assessment of the 
additional degree of limitation of motion due to the 
foregoing factors or during flare-ups.  In addition, the 
examiner did not provide an assessment of the degree of 
severity of the Veteran's pain.  Therefore, the Board has 
determined that the examination report is not adequate for 
rating purposes.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In addition, it appears that more recent records pertaining 
to treatment of the Veteran's knees are available.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The Veteran should be requested to 
provide the names, addresses and any 
necessary authorization to enable VA to 
obtain a copy of any records, not already 
associated with the claims folder, 
pertaining to treatment or evaluation of 
his knees during the period of these 
claims.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
Veteran.  In any event, it should obtain 
a copy of any pertinent VA medical 
records for the period since November 
2008.  If it is unsuccessful in obtaining 
any pertinent evidence identified by the 
Veteran, it should so inform the Veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  Then, the Veteran should be afforded 
a VA examination to determine the nature 
and extent of all impairment due to his 
service-connected bilateral knee 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knees.  
The examiner should also determine if the 
knees lock and if so the frequency of the 
locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups and, 
to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of each 
knee disability on the Veteran's ability 
to work.  The rationale for all opinions 
expressed should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

